Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 1 of 10




John P. Fuller, Esq.
Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181
Tel. (305) 891-5199
jpf@fullerfuller.com

Kara W. Edmunds, Esq.
Edmunds Law Firm
2280 Forest Avenue
Boulder, CO 80304
Tel. (303) 953-0863
kara@kwelaw.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

CARLOS BRITO, Individually,                     :
                                                :
               Plaintiff,                       :
                                                :
vs.                                             : Case No.
                                                :
DESERPA COLORADO ONE, LLC, a                    :
Colorado Limited Liability Company,             :
                                                :
            Defendant.                          :
_____________________________________/

                                         COMPLAINT

       Plaintiff, CARLOS BRITO, Individually, on his behalf and on behalf of all other mobility

impaired individuals similarly situated (sometimes referred to as APlaintiff@), hereby sues the

Defendant, DESERPA COLORADO ONE, LLC, a Colorado Limited Liability Company,

(sometimes referred to as ADefendant@), for Injunctive Relief, damages, attorney=s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq.

(AADA@) and the Colorado Anti-Discrimination Act (“CADA”), Colo. Rev. Statutes 24-34-60, et
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 2 of 10




seq.

                                 COUNT I
                       VIOLATION OF TITLE III OF THE
             AMERICANS WITH DISABILITIES ACT, 42 U.S.C. '12181, et seq.

        1.       Plaintiff, Carlos Brito, is an individual residing in Miami, FL, in the County of Miami

Dade; and in Colorado Springs, Co, in the County of El Paso. Mr. Brito resides in Colorado Springs

for regular durations throughout the year. He also holds a Colorado Driver’s license, and owns

property in Colorado Springs, CO.

        2.       Defendant=s property, Berkshire Center, is located at 5600-5674 N. Academy Blvd.,

Colorado Springs, CO 80918, in the County of El Paso.

        3.       Venue is properly located in the District of Colorado because venue lies in the judicial

district of the property situs. The Defendant=s property is located in and does business within this

judicial district.

        4.       Pursuant to 28 U.S.C. ' 1331 and 28 U.S.C. ' 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant=s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. See also 28 U.S.C. ' 2201 and ' 2202.

        5.       Plaintiff Carlos Brito, is sui juris, and qualifies as an individual with disabilities as

defined by the ADA, being a paraplegic. Mr. Brito relies on a manual wheelchair for mobility.

        6.       Mr. Brito visited the subject shopping center on numerous occasions, and intends to

return to the shopping center in the near future. Mr. Brito has encountered architectural barriers at

the subject property. The barriers to access at the subject property have endangered his safety.

        7.       Defendant owns, leases, leases to (or operates) a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

                                                    2
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 3 of 10




accommodation that the Defendant owns, operates, leases or leases to is known as Berkshire Center,

and is located at 5600-5674 N. Academy Blvd., Colorado Springs, CO 80918.

       8.      Carlos Brito has a realistic, credible, existing and continuing threat of discrimination

from the Defendant=s non-compliance with the ADA with respect to this property as described but

not necessarily limited to the allegations in paragraph 10 of this complaint. Plaintiff has reasonable

grounds to believe that he will continue to be subjected to discrimination in violation of the ADA by

the Defendant. Carlos Brito desires to visit the subject property not only to avail himself of the

goods and services available at the property but to assure himself that this property is in compliance

with the ADA so that he and others similarly situated will have full and equal enjoyment of the

property without fear of discrimination.

       9.      The Defendant has discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the buildings, as prohibited by 42 U.S.C. ' 12182 et seq.

       10.     The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or

less). A preliminary inspection of Berkshire Center has shown that violations exist. These violations

that Carlos Brito personally encountered or observed include, but are not limited to:


               Parking

                 A.    Plaintiff could not access stores and accessible parking as spaces designated
                       for disabled use lack proper identification signage and several contain
                       excessive unsafe and non compliant level changes or slopes within the spaces
                       in violation of ADAAG Section 4.6 and Section 502 of the 2010 ADAS.

                 B.    There are no access aisles for the plaintiff to unload and transfer from his car
                       as required by Section 4.6 of the ADAAG and 2010 ADAS Section 502 in
                                                  3
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 4 of 10




                  several of the spaces which are designated for disabled use at the center and
                  others are impeded or lack access to the stores.

            C.    Several of the disabled parking spaces do not lead to an accessible route in
                  violation of Standards Section 402.2. This prevented access by the plaintiff.

           Entrance Access and Path of Travel

            D.    Plaintiff had difficulty with paths of travel which have less than 36” clear
                  width due to non-compliant aisles, fixtures, tables and displays present in the
                  stores and restaurants at the center violating ADAAG Section 4.3 and Section
                  403 of the 2010 ADA Standards, resolution is readily achievable.

            E.    Plaintiff had difficulty on the path of travel due to cross slopes at the center
                  and ramps without handrails violating Section 4.3 of the ADAAG and 2010
                  ADAS Section 403, whose resolution is readily achievable.

             F.   Routes from public sidewalks and bus stops to the building violate Section
                  4.3 of the ADAAG and 2010 ADAS Section 206. This condition denied
                  access to public transportation by the plaintiff.

           Access to Goods and Services

            G.    The facility fails to make reasonable accommodations in policies, practices
                  and procedures to provide full and equal enjoyment of disabled individuals
                  and does not maintain the elements that are required to be accessible and
                  usable by persons with disabilities, violating ADAAG Section 36.211 and the
                  2010 ADAS.

            H.    There is no compliant accessible route to shopping areas at the Bargain Store
                  and other tenants for the plaintiff at the facility due to obstructions and
                  inadequate width in aisles created by stocked goods violating the ADAAG
                  and 2010 ADA Standards.

             I.   The plaintiff could not use counters at Third Space Coffee, and other tenants,
                  who fail to provide accessible sales or writing surfaces and violate the
                  ADAAG and 2010 ADAS.

           Public Restrooms

             J.   At Third Space Coffee and India Palace, Plaintiff could not transfer as the
                  water closets lack transfer space and have improper grab bars violating
                  ADAAG Section 4.17 and 2010 ADAS Section 604. Water closet centerlines
                  are over 19” from side walls violating Section 4.16 of the ADAAG and 2010
                  ADAS Section 604, resolution is readily achievable.

                                             4
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 5 of 10




                 K.     At Third Space Coffee and India Palace, Plaintiff could not enter restroom
                        stalls with no accessible door hardware, inadequate clear width and
                        maneuvering space violating ADAAG Sections 4.13 as well as 2010 ADAS
                        Section 404 resolution is readily achievable.

                  L.    Plaintiff could not use the urinals in Third Space Coffee violating ADAAG
                        Section 4.18 and 2010 ADAS Section 605 resolution is readily achievable.

                 M.     Plaintiff could not use improperly mounted dispensers or mirrors at named
                        tenants, which violate ADAAG Sections 4.2, 4.17 and 4.19 and 2010 ADAS
                        Sections 308, 603 and 604.

                 N.     Plaintiff could not use lavatories at certain tenants, which lack knee
                        clearance, approach space and pipe wrap, violating ADAAG Section 4.19 as
                        well as 2010 ADAS Section 606.

                Maintenance

                 O.     The accessible features of the facility are not maintained, creating barriers to
                        access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

        11.     All of the foregoing violations are also violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

        12.     The discriminatory violations described in paragraph 10 are not an exclusive list of

the Defendant=s ADA violations. Plaintiff requires the inspection of the Defendant=s place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the ADA

and all of the barriers to access. The individual Plaintiff, and all other individuals similarly situated,

have been denied access to, and have been denied the benefits of services, programs and activities of

the Defendant=s buildings and its facilities, and have otherwise been discriminated against and

damaged by the Defendant because of the Defendant=s ADA violations, as set forth above. The

individual Plaintiff, and all others similarly situated will continue to suffer such discrimination,

injury and damage without the immediate relief provided by the ADA as requested herein. In order

to remedy this discriminatory situation, the Plaintiff requires an inspection of the Defendant=s place
                                                    5
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 6 of 10




of public accommodation in order to determine all of the areas of non-compliance with the

Americans with Disabilities Act.

        13.     Defendant has discriminated against the individual Plaintiff by denying him access to

full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. ' 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual with

a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

        14.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

Plaintiff has retained the undersigned counsel and are entitled to recover attorney=s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. ' 12205 and 28 CFR 36.505.

        15.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration

to Defendant=s place of public accommodation since January 26, 1992, then the Defendant is

required to ensure to the maximum extent feasible, that the altered portions of the facility are readily

accessible to and useable by individuals with disabilities, including individuals who use wheelchairs,

                                                   6
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 7 of 10




28 CFR 36.402; and finally, if the Defendant=s facility is one which was designed and constructed for

first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant=s

facility must be readily accessible to and useable by individuals with disabilities as defined by the

ADA.

        16.     Notice to Defendant is not required as a result of the Defendant=s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.

        17.     Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to alter the subject facility to make

those facilities readily accessible and useable to the Plaintiff and all other persons with disabilities as

defined by the ADA; or by closing the facility until such time as the Defendant cures its violations of

the ADA.

        WHEREFORE, Plaintiff respectfully requests:

        a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

                commencement of the subject lawsuit is in violation of Title III of the Americans

                with Disabilities Act, 42 U.S.C. ' 12181, et seq.

        b.      Injunctive relief against the Defendant including an order to make all readily

                achievable alterations to the facility; or to make such facility readily accessible to and

                usable by individuals with disabilities to the extent required by the ADA; and to

                require the Defendant to make reasonable modifications in policies, practices or

                procedures, when such modifications are necessary to afford all offered goods,

                services, facilities, privileges, advantages or accommodations to individuals with

                                                    7
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 8 of 10




               disabilities; and by failing to take such steps that may be necessary to ensure that no

               individual with a disability is excluded, denied services, segregated or otherwise

               treated differently than other individuals because of the absence of auxiliary aids and

               services.

       c.      An award of attorney=s fees, costs and litigation expenses pursuant to 42 U.S.C.

               ' 12205.

       d.      Such other relief as the Court deems just and proper, and/or is allowable under

               Title III of the Americans with Disabilities Act.

       e.      The Order shall further require the Defendant to maintain the required accessible

               features on an ongoing basis.

                                   COUNT II
        VIOLATION OF COLORADO ANTI-DISCRIMINATION ACT (“CADA”)
                      (Colo. Rev. Stat. § 24-34-601, et seq.)

       18.     Plaintiff realleges and incorporates by reference all allegations set forth in this

Complaint as fully set forth herein.

       19.     Under the CADA:

               It is a discriminatory practice and unlawful for a person, directly or
               indirectly, to refuse, withhold from, or deny to an individual or a
               group, because of disability . . , the full and equal enjoyment of the
               goods, services, facilities, privileges, advantages, or accommodations
               of a place of public accommodation[.] Colo. Rev. Stat. § 24-34-
               601(2).

       20.     Pursuant to the implementing state regulations, the CADA is “substantially equivalent

to Federal law, as set forth in the Americans with Disabilities Act . . .” 3 CO ADC 708-1:60.1(B).

The regulations further provide that “[w]henever possible, the interpretation of state law concerning

disability shall follow the interpretations established in Federal regulations adopted to implement the

Americans with Disabilities Act . . . and in the Federal case law interpreting the Americans with
                                                  8
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 9 of 10




Disabilities Act . . .” 3 CO ADC 708-1:60.1(C).

       21.     As set forth above, Defendant has violated the CADA by denying individuals who use

wheelchairs the full and equal enjoyment of the goods, facilities, services and accommodations of the

Berkshire Center.

       22.     Defendant’s violations of the CADA have harmed Mr. Brito and will continue to

harm Mr. Brito in the absence of the injunction sought herein.

       23.     Mr. Brito has been damaged and will continue to be damaged by Defendant’s

violations of the CADA.

       24.     Any Person who violates Section 24-34-601 “shall forfeit and pay a sum of not less

than fifty dollars nor more than five hundred dollars to the person aggrieved thereby . . .” Colo. Rev.

Stat. § 24-34-602(1).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays:

       A.      That this Court assume jurisdiction;

       B.      That this Court issue an injunction ordering Defendant to comply with the ADA and

the CADA;

       C.      That this Court award monetary damages to Mr. Brito to the maximum extent

permitted;

       D.      That this Court award Mr. Brito’ reasonable attorneys’ fees, litigation expenses and

costs; and

       E.      That this Court award such additional or alternative relief as may be just, proper and

equitable.




                                                  9
Case 1:18-cv-02709-KMT Document 1 Filed 10/23/18 USDC Colorado Page 10 of 10




       F.      The Order shall further require the Defendant to maintain the required accessible

features on an ongoing basis.

                                            Respectfully submitted,

                                             /s/John P. Fuller
                                            John P. Fuller, Esq.
                                            Fuller, Fuller & Associates, P.A.
                                            12000 Biscayne Blvd., Suite 502
                                            North Miami, FL 33181
                                            Tel. (305) 891-5199
                                            jpf@fullerfuller.com

                                            Kara W. Edmunds, Esq.
                                            Edmunds Law Firm
                                            2280 Forest Avenue
                                            Boulder, CO 80304
                                            Tel. (303) 953-0863
                                            kara@kwelaw.com

                                            Attorneys for Plaintiff Carlos Brito




                                              10
